By the Court.
The indictment alleges that the defendant broke and entered a certain building situated in Springfield, *541“ to wit, the office building of the Boston and Albany Railroad Company.” This is a sufficient description of the building.
The proof that the building broken was the building used for the general office of the company sustained the allegation of the indictment; it is not important that there were other buildings in Springfield owned by the company and used for its subordinate offices. Exceptions overruled.